DETAILED ACTION
This office action is in response to the amendment filed on May 13, 2022. Claims 2 and 4 have been canceled can claims 20 and 21 have been newly added therefore claims 1, 3 and 5-21 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on June 14, 2022.
The application has been amended as follows: 

In the claims:

9. (Currently Amended) The upright surface cleaning apparatus of claim 8 wherein
the transition member extends linearly from an inlet end of the transition member to
an outlet end of the transition member and the inlet end of the transition member has
a circular cross-sectional area and the outlet end of the transition member has a non-circular cross-sectional area.

The dependency of claim 9 was inadvertently removed in the response filed on May 13, 2022 and now has been amended in order to properly depend from claim 8 thereby placing the application in better condition for allowance. 
Response to Arguments
Applicant’s arguments, see pages 6-14, filed May 13, 2022, with respect to amended claims 1 and 12 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 3 and 5-21 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a surface cleaning apparatus. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing, “a central longitudinal axis that extends rearwardly from the front end of the surface cleaning apparatus…wherein the tangential air inlet has a width in a direction of the central longitudinal axis and a height in a direction of the cyclone axis of rotation, the cyclone axis of rotation extending in a plane that is transverse to the central longitudinal axis and the height of the tangential air inlet is greater than the width of the tangential air inlet” (as in claim 1), nor render obvious of providing, “an outlet end of the transition member has a non-circular cross-sectional area in a direction of flow through the transition member, an inlet end of the transition member has a circular cross-sectional area in the direction of flow through the transition member and the transition member extends linearly from the inlet end of the transition member to the outlet end of the transition member” (as in claim 12), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723